Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL REPORTS 17% INCREASE IN THIRD-QUARTER EPS UPDATES FISCAL 2010 OUTLOOK · Fully diluted income per share from continuing operations was $0.61 for the third quarter of fiscal 2010, an increase of 17% · Operating income margin from continuing operations in the third quarter was 5.5% of total revenue compared with 5.1% in the prior-year quarter · Comparable store restaurant and retail sales for the quarter increased 0.6% and 3.2%, respectively · Comparable store restaurant traffic outpaced the Knapp-Track™ Traffic Index for the fifteenth consecutive quarter · Revenue for the third quarter increased 1.9% to$578.2 million · Net cash flow from operating activities for the first nine months of fiscal 2010 increased $46.7 million to $136.8 million compared with the prior-year comparable period LEBANON, Tenn. May 25, 2010 – Cracker Barrel Old Country Store, Inc. (“Cracker Barrel,” or the “Company”) (Nasdaq:CBRL) today reported income from continuing operations of $0.61 per diluted share for the third quarter of fiscal 2010, compared with $0.52 per diluted share from continuing operations in the third quarter of fiscal 2009.Income from continuing operations was $14.4 million compared with $11.9 million in the third quarter of fiscal 2009, which reflected this year’s higher operating income and lower interest expense. Third-Quarter Fiscal 2010 Results Revenue from continuing operations In the third quarter of fiscal 2010, total revenue of $578.2 million represented an increase of 1.9% from the third quarter of fiscal 2009.Comparable store restaurant sales for the period increased 0.6%, including a 2.2% higher average check.The average menu price increase for the quarter was approximately 2.1% compared with same prior year period.Comparable store retail sales were up 3.2% for the quarter. -MORE- Cracker Barrel Old Country Store, Inc. Reports 17% Increase in Third-Quarter EPS Page 2 May 25, 2010 Comparable store restaurant and retail sales for the fiscal months of February, March and April were as follows: February March April Third Quarter Comparable restaurant traffic -4.6% 1.0% -1.3% -1.6% Average check 2.3% 1.9% 2.3% 2.2% Comparable restaurant sales -2.3% 2.9% 1.0% 0.6% Comparable retail sales 1.1% 8.9% 0.6% 3.2% Comparable store restaurant sales in the third quarter were unfavorably affected versus prior year by approximately one percentage point as a result of severe winter weather.The severe winter weather occurred primarily in February and without this impact, February comparable restaurant sales would have been positive.The shift in the timing of the Easter holiday benefited retail sales in fiscal March but unfavorably affected fiscal April. Operating Income In the third quarter of fiscal 2010, operating income was $31.8 million, or 5.5% of total revenue, compared with $29.0 million, or 5.1% of total revenue, in the third quarter of fiscal 2009.The increase in operating income was the result of higher revenues, lower cost of goods sold and lower labor and related expenses partially offset by higher maintenance and general and administrative expenses. Commenting on the third-quarter results, Cracker Barrel Chairman, President and Chief Executive Officer Michael A. Woodhouse said, “We are pleased to report positive restaurant and retail comparable store sales, along with a 17% increase in earnings per share for the quarter.We are encouraged by the improving profitability at the store level while, at the same time, delivering higher levels of customer satisfaction according to our latest surveys.As we roll out our initiatives, the focus is on continuing to improve operations and the guest experience.” Year-to-date Fiscal 2010 Results Total revenue from continuing operations of $1.8 billion year-to-date for fiscal 2010 represented an increase of 1.1% over fiscal 2009.Comparable store restaurant sales increased 0.3%, including a 2.1% higher check.Comparable store retail sales decreased 2.0%. The
